Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s remarks received on Dec. 30, 2020 with respect to the amended independent claims have been acknowledged and are moot in view of a new ground of rejection necessitated by the corresponding amendment.  Currently claims 1, 4-12 and 14-20 are rejected and claims 2, 3, and 13 are cancelled.

Response to Amendments
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1, 4-7, 9, 10, 12, 14, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US Pub: 2017/0068507) and in further view of Jeon et al (US Pub: 2016/0334943) and Choi (US Pub: 2013/0252569).
Regarding claim 1 (currently amended), Kim et al teaches: An information processing device comprising: a controller, configured to: receive a first instruction 
Kim et al does not display a conversation partner at the beginning and completion of a function.  In the same field of endeavor, Jeon et al teaches: display a conversation partner image of the conversation partner and issue a user query as a message content of the conversation partner on a conversation interface [fig. 14: 319 (“What would you like to do?”)]; receive a first instruction related to a designation of at least one device from the user responding to the user query and display the first instruction as a message content of the user subsequent to the message content of the nd display (“Aircon, Turn on”)]; in response to the first instruction, display a device image of the at least one device and a device query related to the at least one device as a message content of the at least one device subsequent to the message content of the user on the conversation interface [fig. 14: 3rd display (“I set temperature at 28C.”)]; receive a second instruction related to perform a designated function of the at least one device from the user responding to the device query and display the second instruction as another message content of the user subsequent to the message content of the at least one device on the conversation interface [fig. 14: 4th/5th display (“Aircon, set temperature at 26C.”)];2Customer No.: 31561 in Docket No.: 75374-US-348Application No.: 15/975,775response to the received second instruction, instruct the at least one device to perform the designated function [fig. 14: 6th display (“OK, I set temperature at 26C.”)].  
Therefore, given the conversation displayed on a mobile device among the conversation partner, the user, and the device as illustrated by Jeon et al and Kim et al’s teaching on displaying a device image within a predetermined area and receiving and operating user instruction on the device when it is determined that the user is within the predetermined area, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the correlation between detection of user position and displaying of devices within an area of the user position for user operation taught by Kim et al and the conversation flow among the conversation partner, the user, and the device as illustrated by Jeon et al to display a device inquiry and additional user instruction upon determining that the user is within a predetermined area for providing more vivid visual effect for operation of the device.


Regarding claim 4 (previously presented), the rationale applied to the rejection of claim 1 has been incorporated herein.  Kim et al further teaches: The information processing device according to claim 1, wherein the at least one device includes a plurality of devices, and the controller controls, depending on a positional relationship between the user and the plurality of devices, an output of an instruction related to any one of the plurality of devices [p0025-p0027].

Regarding claim 5 (original), the rationale applied to the rejection of claim 1 has been incorporated herein.  Kim et al further teaches: The information processing device according to claim 4, wherein the controller controls an output of an instruction related to a device closest to the user among the plurality of devices [p0146, p0147]. 

Regarding claim 6 (previously presented), the rationale applied to the rejection of claim 1 has been incorporated herein.  Kim et al further teaches: The information processing device according to claim 1, wherein the at least one device includes a plurality of devices, and depending on the positional relationship between the user and the plurality of devices, the controller controls a notification of the plurality of devices and controls an output of an instruction related to a device selected by the user from the plurality of devices [Kim: p0133, p0182].  

Claim 7 (currently amended) has been analyzed and rejected with regard to claim 1.  Notice, a function of a device is associated with a designation of the device.

	Claims 9 and 10 (currently amended) have been analyzed and rejected with regard to claims 1 and 7 respectively and in accordance with Kim et al’s further teaching on: A non-transitory computer readable medium storing a program causing a computer to execute information processing [p0243].

Regarding claim 12 (previously presented), the rationale applied to the rejection of claim 1 has been incorporated herein.  Kim et al further teaches: The 

Regarding claim 14 (previously presented), the rationale applied to the rejection of claim 1 has been incorporated herein.  Kim et al further teaches: The information processing device according to claim 1, wherein the controller further receives a further instruction related to a designated function of the at least one device through the conversation partner and controls the at least one device to perform the designated function [p0144, p0149, p0098, p0099].

Regarding claim 16 (previously presented), the rationale applied to the rejection of claim 14 has been incorporated herein.  Kim et al further teaches: The information processing device according to claim 14, wherein the controller further outputs a notification indicating that the designated function has been completed through the conversation partner [p0102-p0104].


Regarding claim 17 (previously presented), the rationale applied to the 

Regarding claim 18 (previously presented), the rationale applied to the rejection of claim 17 has been incorporated herein.  Kim et al further teaches: The information processing device according to claim 17, wherein the controller controls all of the devices to perform a designated linkage function [p0125].  

Regarding claim 19 (currently amended), the rationale applied to the rejection of claim 7 has been incorporated herein.  Claim 19 has been analyzed and rejected with regard to claim 17.

5.	Claims 8, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US Pub: 2017/0068507), Jeon et al (US Pub: 2016/0334943) and Choi (US Pub: 2013/0252569); and in further view of Haapanen et al (US Pub: 2017/0230536).
Claim 8 (currently amended) has been analyzed and rejected with regard to claim 7.  Kim et al in view of Jeon et al and Choi does not receive an instruction related to a file.  In the same field of endeavor, Haapanen et al teaches: receives a first 

Claim 11 (currently amended) has been analyzed and rejected with regard to claim 8 and in accordance with Kim et al’s further teaching on: A non-transitory computer readable medium storing a program causing a computer to execute information processing [p0243].

Regarding claim 15 (previously presented), the rationale applied to the rejection of claim 14 has been incorporated herein.  Kim et al in view of Jeon et al and Choi does not teach a designated file.  In the same field of endeavor, Haapanen et al teaches: The information processing device according to claim 14, wherein the further instruction is further related to a designated file, and wherein the controller further controls the at least one device to perform the designated function on the7Customer No.: 31561 Docket No.: 75374-US-348Application No.: 15/975,775designated .

6.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US Pub: 2017/0068507), Jeon et al (US Pub: 2016/0334943), Choi (US Pub: 2013/0252569); and Haapanen et al (US Pub: 2017/0230536); and in further view of Sasaki (US Pub: 2013/0329253).
Regarding claim 20 (previously presented), the rationale applied to the rejection of claim 8 has been incorporated herein.  Haapanen et al discloses a designated function performed on a file.  Haapanen et al does not specify multiple functions performed on a file although that would have been an obvious alternative.  In the same field of endeavor in terms of applying functions of a MFP using a portable terminal based on detected distance between the portable terminal and the MFP, Sasaki teaches:  The information processing device according to claim 8, wherein the designated function is a linkage function performed on the file, and wherein the linkage function comprises a plurality of different functions that can be performed on the file [p0112-p0114, figs. 12, 14, and 15 (Linkage function includes a plurality of different 

Conclusion
7.	There is a new ground of rejection necessitated by the corresponding amendment presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 706.07(a).  
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact
8.  	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAN ZHANG whose telephone number is (571)270-3751.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
    /Fan Zhang/
								    Patent Examiner, Art Unit 2674